DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4,6,13 and 15-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled It is unclear where “unavoidable impurities…present in trace quantities” in claim 4 is supported by applicant’s original disclosure. It is noted that applicant has pointed out that “potential unavoidable impurities acquired during production;” however it is unclear where the specification has indicated that the impurities would be presented in the claimed amount (trace quantities). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 13 and 15-20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert [WO9747782] in view of Choquet [US 20100104752] and Akkireddy [IN2010MU00494] and Klam [US 6153079].
Claim 4: Robert teaches one can deposit metal layer only such as zinc [pg 1, para 2] using jet vapor deposition [pg 4, para 4] onto a steel sheet [pg 1, para 2-4]. Robert further teaches providing a deposition chamber (deposition chamber 10) [Fig. 1; pg 5, para 2], providing an ejection chamber (4) inside the deposition chamber [pg 9, para 1 Fig. 1], providing a mixing chamber (evaporation chamber 2), the mixing chamber having liquid zinc (bath 5) [pg 5, para 2; Fig. 1; pg 11, para 1], said liquid zinc consisting of pure zinc and unavoidable impurities acquired during production and present in trace quantities; heating the liquid zinc to form a vapor [pg 5, para 2; Fig. 1; pg 11, para 1], and passing the vapor to the ejection chamber via a conduit (3) [pg 9, para 1; Fig. 1]; passing a steel sheet through the deposition chamber and during said passing [pg 10, para 3-5; Fig. 1].
Although not explicit, it would appear that Robert teaches a pure zinc bath (which would read on a liquid zinc consisting pure zinc and unavoidable impurities acquired during production and present in trance quantities) since Robert does not appear to teach adding other metal to the bath. 
-8 to 10-4 bar (10-5 to 0.1 mbar) [0049], and in the case of the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to provide the deposition chamber pressure at the range taught by Choquet since Robert does not specify a pressure range and Choquet teaches an operable range for a similar jet vapor deposition system. However, the prior art does not appear to teach maintaining the ejection chamber at a pressure Peject, a ratio of the pressure Pchamber to Peject between 2x10-3 to 5.5x10-2, and coating the steel sheet with a sonic vapor jet zinc inside the deposition chamber. Choquet and Akkireddy are provided.
Choquet further teaches due to the pressure difference between a closed evaporation crucible (coupled to the extraction chamber, i.e. ejection chamber, 0051) and the vacuum deposition chamber, the metal vapor jet can be produced at a sonic velocity [0038]. However, Choquet does not appear to teach the claimed pressure ratio range. Akkireddy is provided. Akkireddy teaches an invention for plasma enhanced jet vapour deposition of metallic films [abstract], where the method includes depositing a metal coating on steel sheet [pg 3, claim 2] by providing the sheet in a deposition chamber [pg 7], and the pressure in the deposition chamber is between 0.02 to 0.045 mbar [pg 7]. It is noted that claim 4 simply requires that a Pchamber inside a deposition chamber be merely maintained between 0.06 mbar to 0.2 mbar at some point. Alternatively, it would have been obvious to one of ordinary skill 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the claimed pressure ratio since Choquet does not provide further details other than a pressure difference exists between the deposition chamber and ejection chamber, and Akkireddy teaches these pressure conditions are operable for jet vapor depositing onto steel sheets under low pressures.
	Furthermore, although Robert does not explicitly teach the evaporation chamber comprising the molten metal bath is an evaporation crucible, Choquet, also directed to metallic vapor deposition from liquid metal [0051], teaches the evaporation chamber can be an evaporation crucible that contains liquid metal [0051], which can be provided with an induction heater [0052]. It would have been obvious to one of ordinary skill in the art to provide a crucible that contains the metal bath since Choquet teaches this is another operable device that can maintain and evaporate metal coating material for deposition. 
	However, it would appear that the prior art does not appear to teach painting the coated steel sheet. Klam is provided.  
Klam teaches to test for corrosion of zinc coated steel sheet specimens, it is recommended to paint them in the standard manner of the classical painting operation in the industry, which includes phosphating treatment, followed by application of a first layer of paint by cataphoresis, then a primer 

Claim 13: Klam teaches to test for corrosion of zinc coated steel sheet specimens, it is recommended to paint them in the standard manner of the classical painting operation in the industry, which includes phosphating treatment, followed by application of a first layer of paint by cataphoresis, then a primer layer than a lacquer layer [abstract, col 13, ln 10, col 13, ln 25-40]. It would have been obvious to one of ordinary to further apply a cataphoresis layer to the zinc coating since Klam teaches this is a standard or classic painting operation well known in the industry.
	As for the cataphoresis layer as a top layer, it would have been obvious to one of ordinary skill in the art that after forming the cataphoresis layer and before the primer layer, the cataphoresis layer would as act as a top layer over the zinc layer at that point.
	Claim 15: Klam teaches applying a cataphoresis layer to a zinc layer on steel sheet [abstract, col 13, ln 25-40].
	Claim 16: Klam teaches applying a phosphate layer prior to the cataphoresis layer [col 13, ln 25-40].
	Claim 17: Klam teaches cataphoresis layer can be formed by using a cataphoresis bath [col 18, ln 64].
	Claim 18: Klam teaches prior to said quenching, the sheet is subjected to a phosphate treatment [col 18, ln 58-65].
Claim 19: Klam teaches prior to said quenching (cataphoresis layer) a layer of primer paint is applied to the sheet (in this case the layer from the phosphating treatment is considered as a “layer of 
	Claim 20: Klam teaches after said forming a cataphoresis layer (which can be performed by a cataphoresis bath, col 18, ln 64) a primer layer is applied [col 13, ln 25-40].
Claim 26: Klam teaches the cataphoresis layer can be directly applied to the zinc coating (without phosphatizing) [col 18, ln 61-65]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Choquet and Akkireddy and Klam as applied to claim 4 above, and further in view of Schmitz [Jet vapor deposition].
Teaching of the prior art is aforementioned, but does not appear to teach the claimed distance between ejector and substrate sheet. Schmitz is provided.
Claim 6: Schmitz teaches the distance ,D, between the ejector (nozzle) and the strip (sheet substrate) is 20 mm [pg 975, 977, Fig. 6, Fig. 9]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the distance between the ejector or nozzle and the substrate at 20 mm since the prior art is silent about this detail and Schmitz, also directed to jet vapor deposition, teaches this distance amount is an operable value. 

Claims 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Choquet and Akkireddy and Klam as applied to claims 17 and 19 above, and further in view of Diez [US US20110111255].
Teaching of the prior art is aforementioned, wherein lacquer is applied to the primer layer, but does not appear to teach applying a base paint. Diez is provided.

	Claim 22: Diez teaches a layer of lacquer (varnish) is applied over the base paint to give the surface of the part good mechanical strength, resistance to aggressive chemical and good surface appearance [0045]. It would have been obvious to one of ordinary skill in the art to apply a varnish or lacquer coat on the base coat so protect the surface while giving a good appearance to the substrate as taught by Diez, which also appears to be a standard or common painting procedure. 
	Claim 24: Diez teaches cataphoresis bath [0044] generally used to produce cataphoretic layer with a thickness of 20-30 microns [0004], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I). It would have been obvious to one of ordinary skill in the art to produce a cataphoretic layer with the claimed range since Diez teaches this is well known in the art.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Choquet and Akkireddy and Klam as applied to claim 18 above, and further in view of Steinmetz [US 20040118482].
Teaching of the prior art is aforementioned, but does not appear to teach the phosphate layer having a weight between 1.5 and 5 g/m2. Steinmetz is provided.
	Claim 23: Steinmetz teaches treatments known as pre-phosphating generally when the phosphate layer having a weight per unit area of 1 to 1.5 g/m2 [0005], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).

25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Choquet and Akkireddy and Klam as applied to claim 18 above, and further in view of Klein [US 20030164298].
	Teaching of the prior art is aforementioned, but does not appear to explicitly teach the steel sheet has no more than 2.7 crater type defects per square decimeter on the cataphoresis layer. Klein is provided.
	Claim 25: Klein, directed to anti-crater bath agents [abstract] as additive to prevent formation of craters [0003], where Klein teaches when using additives the steel sheet has no more than 0-1 crater type defects per square decimeter Table 1. It would have been obvious to one of ordinary skill in the art to have no more than 2.7 crater type defects per square decimeter to improve protection to corrosion [0002-0004].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-6, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6-8 of US Patent No. 10400326 in view of Choquet and Klam. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent application teaches most of the limitations of the present claims 4-6, 14. However, patent application does not appear to teach providing a crucible for the sonic vapor jet of zinc. Previous teachings of Choquet is aforementioned here. Choquet teaches another operable way of creating metal vapor is by providing a crucible, whereas the patent application is silent. However, the patent application does not appear to teach painting the zinc coated steel. Previous teachings of Klam is aforementioned here. It .

Response to Arguments
Applicant's arguments filed 08/10/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Robert teaches a chamber pressure value (3x10-1 mbar) that is well above the claimed range (6x10-2 to 2x10-1 mbar), it is argued that 3x10-1 mbar would appear to be sufficiently close to the value of 2x10-1 mbar that is part  of the claimed range. Alternatively, Choquet, which is directed to sonic vapor jet zinc containing coatings, recognizes that pressure difference between the ejection chamber and the deposition chamber can facilitate a metal vapor jet at sonic velocity [0038], and that an operable chamber pressure range includes 0.045 [pg 7] mbar which also could be considered as sufficient close to 0.06 mbar. Hence, the prior art of record appears to recognize these variables as means for affecting vapor production and furthermore teaches pressure values that are similar that one of ordinary skill in the art would have expected similar or same results in absence of teaching otherwise. As for applicant’s argument that Robert fails to discuss of the pressure in the ejection chamber ratio of pressure between the deposition chamber and ejection chamber, it is argued that Choquet teaching the ejection chamber pressure of 1-2 mbar [pg 7] and deposition chamber pressure of 0.02 to 0.045 mbar [pg 7]; hence teaches a ratio of 0.1 to 0.045 which falls within the claimed ratio range; more specifically, 0.045/1 =0.045 which falls within the claimed ratio range. Alternatively, Akkireddy was relied upon for teaching the claimed ratio range, since Robert was silent and Akkireddy teaches these were operable ranges for vapor jet deposition. Regarding applicant’s argument of Robert that a single value is not a range, it is argued Robert teaches the 0.3mbar is an average pressure [pg 11]; therefore, would appear to suggest an approximate value containing a range. Regarding applicant’s argument that Choquet is directed to metal alloy rather than a single metal or in addition to the force due to the jet velocity pg 3, and ionization of the metal vapor is performed after the generated vapor jet ejected from the nozzle pg 8), the setup of the JVD such as pressures of the deposition chamber and the ejection chamber would have been based upon conventional or well-known conditions with the added benefit of the metal vapors being ionized after being sonically ejected from the nozzle for better adhesion to the substrate, where sonically being ejected would have been based upon the disclosed pressures. As for applicant’s argument that Klam teaches only performing the 

Conclusion
No claims allowed.
Claims 4, 6, 13 and 15-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MANDY C LOUIE/Primary Examiner, Art Unit 1715